Citation Nr: 1737669	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-22 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for shin splints of the right lower extremity.

2. Entitlement to an initial disability rating in excess of 20 percent for shin splints of the left lower extremity.

3. Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.

4. Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot.

5. Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain of the right knee.

6. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

7. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection with an initial evaluation of 0 percent disabling for:  (1) shin splints of the right lower extremity; (2) shin splints of the left lower extremity; (3) bilateral plantar fasciitis; (4) patellofemoral pain of the right knee; and (5) GERD.

A December 2011 Decision Review Officer's (DRO) decision increased the disability ratings from 0 percent to 10 percent for the Veteran's service-connected bilateral plantar fasciitis, patellofemoral pain of the right knee, and GERD.  As these increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, these issues remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his June 2010 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at the St. Petersburg RO.  In a June 2012 letter, the Veteran was informed that his requested hearing had been scheduled for July 25, 2012.  The Veteran failed to appear for his scheduled hearing and has not provided good cause for his failure to appear.  Therefore, the Veteran's request for a Travel Board hearing remains withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board remanded the claims in January 2014, and again in May 2016, for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.

A January 2017 DRO decision increased the initial disability ratings from 10 percent to 20 percent for the Veteran's service-connected shin splints of the right lower extremity and shins splints of the left lower extremity.  The same decision increased the initial disability rating from 0 to 10 percent for the Veteran's service-connected plantar fasciitis of the left foot, thus, separating the issues of bilateral plantar fasciitis into plantar fasciitis of the left foot and plantar fasciitis of the right foot.  Additionally, a January 2017 SSOC increased the initial disability rating for the Veteran's service-connected plantar fasciitis of the right foot from 0 to 10 percent.  As these are not the maximum disability ratings possible for each, the appeals remain in appellate status and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has implied that his service-connected disabilities interfere with his ability to work.  During his May 2016 VA examination, the Veteran stated he was employed as a police officer until November 2014 when he was forced to retire due to his service-connected back, feet, leg, and knee disabilities.   A claim for TDIU is considered part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As the record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, TDIU is properly before the Board.

The Board notes that a September 2016 rating decision denied service connection for:  (1) carpal tunnel syndrome of the left hand; (2) carpal tunnel syndrome of the right hand; (3) erectile dysfunction; (4) headaches; (5) irritable bowel syndrome; (6) radiculopathy of the left ankle; (7) radiculopathy of the right ankle;  (8) radiculopathy of the left hip; (9) radiculopathy of the right hip; (10) radiculopathy of the left knee; (11) radiculopathy of the right knee; (12) radiculopathy of the left shoulder; (13) radiculopathy of the right shoulder; (14) rotator cuff repair of the left shoulder; (15) rotator cuff repair of the right shoulder; (16) toe, great condition; (17) traumatic brain injury; and (18) cervical spine condition.  The Veteran filed a timely notice of disagreement (NOD) in October 2016.  In January 2017, the Veteran submitted a request for reconsideration of the claims, stating they should have been processed under the Gulf War Registry System.  In May 2017, the Veteran submitted a statement that he did not wish to claim any of these issues under the Gulf War Environmental Hazard, and that his deployment was in Guantanamo Bay, Cuba.  VA's May 26, 2017 correspondence asked that the Veteran verify whether he wished to withdraw his January 2017 request for reconsideration of the claims.  As verification is still pending, this matter is referred to the RO for appropriate action. 

The Board further notes that an August 1, 2017 rating decision denied service connection for multiple foot fractures/right foot numbness.  To date, the Veteran has yet to file an NOD; therefore, this issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

During his May 2016 VA examination, the Veteran informed the examiner that he received medical care from a private pain management physician.  The private treatment records from the Veteran's pain management physician are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claims because they may relate to a worsening in the Veteran's current service-connected disabilities.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Additionally, while a January 23, 2017 VA Memorandum to the Veteran's file acknowledges an inferred TDIU claim, to date, the Veteran has not been provided with a formal TDIU application (VA Form 21-8940).  As there was an inferred claim for entitlement to a TDIU raised by the Veteran during his May 2016 VA examination, the Veteran should be provided notice of the elements necessary to substantiate a claim of entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records and all private treatment records for the Veteran not already associated with the file, to specifically include from the private pain management physician referenced during the May 2016 VA examination.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.  

3. Take all necessary steps to develop a claim of entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940 and determining his current employment status.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




